                               UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OKLAHOMA


Megan Capel, Administratix of the Estate
                                            Plaintiff(s)

vs.                                                                        Case Number: 17-cv-00325-JED-FHM

 Ottawa County Board of Commissioner
                                        Defendant(s)


                                                           Appearance


To the Clerk of this court and all parties of record:

I am admitted or otherwise authorized to practice in this court, and I appear in this case for:
   BAPTIST HEALTHCARE OF OKLAHOMA, LLC, d/b/a INTEGRIS MIAMI EMS




April 15, 2019                                                 /s/ John David Lackey
Date                                                           Signature

Type of Appointment:    ✔ Retained             CJA             John David Lackey
                                                               Print Name

              FPD          Pro Bono            Pro Se          Paul & Lackey, P.C.
                                                               Firm Name

                                                               20 East Fifth Street, Suite 1000
                                                               Mailing Address

20516                                                          Tulsa                                OK          74103
Oklahoma State Bar Number (If Applicable)                      City                                  State      Zip Code

johndavid@paulandlackey.com                                    (918) 584-2583                     (918) 587-8521
e-mail address                                                 Phone Number                       Fax Number




 Appearance                                                    1                                             AO-458-Modified (10/09)
                                          Certificate of Service

I hereby certify that on ________________
                         04/15/2019        (Date), I electronically transmitted the foregoing document to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants (names only are sufficient):

  Donald E. Smollen, II

  Robert M. Blakemore

  Ambre C. Gooch




I hereby certify that                      (Date),   I served the same document by:

  U.S. Postal Service                                         In Person Delivery

  Courier Service                                             E-Mail

on the following, who are not registered participants of the ECF system:

Name(s) and
Address(es):




                                                          /s/ John David Lackey
                                                           Signature


Appearance                                                2                                       AO-458 Modified (10/09)
